DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the Response After Final Action filed 15 March 2021.  Claims 19-35 are currently under consideration.  The Office acknowledges the amendments to claims 19, 22, 31, 32, and 35.

Response to Amendment
The declaration filed on 15 March 2021 under 37 CFR 1.131(a) is sufficient to overcome the references cited in the previous Office action.

Allowable Subject Matter
Claims 19-35 are allowed.
The following is an examiner’s statement of reasons for allowance: as detailed supra, Applicant has sufficiently demonstrated an actual reduction to practice prior to the effective dates of Bossmann (and Ivkov ‘517).  Accordingly, the rejections under 35 U.S.C. 103 over these references are withdrawn.  Further, none of the other prior art of record teaches or reasonably suggests the recited method of treating a tumor by intravenously administering mesenchymal stem cells loaded with bi-functional nanoferrite magnetic nanoparticles, allowing the loaded stem cells to localize to the tumor, and applying an AMF to heat the nanoparticles, thus heating the tumor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THADDEUS B COX/Primary Examiner, Art Unit 3791